325 F.2d 431
Fred A. CRUZ, Appellant,v.George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 20536.
United States Court of Appeals Fifth Circuit.
December 20, 1963.
Rehearing Denied January 27, 1964.

Appeal from the United States District Court for the Eastern District of Texas; Joe W. Sheehy, Judge.
Will A. Knight, Tyler, Tex., for appellant.
Sam R. Wilson, Atty. Gen., Austin, Tex., for appellee.
Before TUTTLE, Chief Judge, and BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
It appearing that the findings of the trial court in its denial of a petition for habeas corpus are not clearly erroneous, the order of the trial court is hereby affirmed.